DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Kulkarni (US 2004/0112277) and Nakamura et al (US 2009/0210166. Kulkarni teaches a method of obtaining a thermal history of a crystal segment by using a computer to simulate pseudo-steady state temperature fields to obtain a thermal history of a crystal segment ([0164]). Nakamura et al a method of calculating a theoretical value of thermal donor concentration formed during crystallization from the measured institution oxygen concentration and thermal history, and comparing theoretical values to actual values for donor concentration ([0023]-[0065] and Fig 2). The prior art does not teach, suggest or provide any rationale for the combination of limitations for simulating a crystallisation process to obtain the thermal history of the semiconductor ingot and determining whether the theoretical value of the thermal donor concentration is comprised between 0.7*[DT]exp and 1.3*[DT]exp so to validate the thermal history of the semiconductor ingot, where [DT]exp is the experimental value of the thermal donor concentration


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714